This is a contempt procedure commenced before the Corporation Commission of the State of Oklahoma upon an affidavit for citation executed by C.O. Rison, W.N. Stokes, and B.G. Patton on December 19, 1931. Complainants were the umpire's committee appointed by the Corporation Commission.
It was charged that the defendants, Oils Incorporated, a corporation, G.S. Smith, and J. Russell Weil willfully, intentionally, and wrongfully failed and refused to obey and comply with certain orders of the Corporation Commission. The charge contained 139 separate counts, each count alleging a violation on a different day.
The orders alleged to have been violated were numbered, respectively, 5437, 5468, 5486, 5548, and 5549. The cause was ultimately tried before the Commission and the defendants were found and adjudged to have been guilty of 71 distinct offenses and were fined $200 on each offense, amounting to a total aggregate fine of $14,200. Defendants bring this case to this court on appeal, appearing herein as plaintiffs in error. The parties, however, for the purpose of convenience, will be referred to as they appeared before the Corporation Commission.
The orders alleged to have been violated were all proration orders made by the Commission in February, April, May, and June of 1931.
In the case of H. F. Wilcox Oil  Gas Co. v. Walker et al.,168 Okla. 355, 32 P.2d 1044, this court held, in effect, that all proration orders entered between November 1, 1931, and April 10, 1933, were void on the face of the orders and that a contempt proceeding could not be maintained for the violation of a void order. To the same effect see the case of H. F. Wilcox Oil  Gas Co. v. Walker, 169 Okla. 33, 35 P.2d 893. In the more recent case of Hall  Briscoe, Inc., v. State et al., No. 23142, 170 Okla. 619, 41 P.2d 837, and its companion case, Hall  Briscoe, Inc., v. State et al., No. 23143, 170 Okla. 618, 41 P.2d 838, we held that similar proration orders issued between December 26, 1930, and January 17, 1931, were void under the authority of H. F. Wilcox Oil 
Gas Co. v. Walker et al., 169 Okla. 33, 35 P.2d 893.
The proration orders involved in this case are the same class and rest upon the same legal basis as those involved in the case of Hall  Briscoe, Inc., v. State, supra, and should be, and are hereby declared to be void for the same reasons. The orders being void, the conviction for contempt cannot be judicially approved in this court.
It is unnecessary for us to consider the various other legal question presented in this case.
Upon the authority of H. F. Wilcox Oil  Gas Co. v. Walker et al., 168 Okla. 355, 32 P.2d 1044, and the authority of H. F. Wilcox Oil  Gas Co. v. Walker et al., 169 Okla. 33,35 P.2d 893, and the authority of the two cases styled Hall  Briscoe, Inc., v. State et al., supra, this cause is reversed and the Corporation Commission is directed to vacate and set aside its order of conviction fining the defendants herein.
McNEILL, C. J., and RILEY, PHELPS, and GIBSON, JJ., concur.